internal_revenue_service number release date index nos cc psi - plr-152261-01 date x y member b state dear this is in reply to a recent letter submitted by x’s authorized representative on behalf of x requesting a ruling that y will be treated as a disregard ed entity for federal tax purposes the information submitted states that y is a state limited_liability_company llc the state llc act provides that limited_liability_company and domestic limited_liability_company means a limited_liability_company formed under the laws of state and having or more members x a corporate entity has of the economic_interest in y x has a share of the profits and losses of y and a share of whatever would be distributed in liquidation of y the other member of y member b will not share in the profits and losses of y or receive anything in liquidation of y under the llc agreement the agreement for y member b’s only rights are to help prevent the bankruptcy of y by requiring member b’s approval in order for y to i file for bankruptcy ii dissolve or liquidate iii amend the certificate of formation for y iv engage in a business other than specified in y’s certificate of formation or v enter into a credit facility or borrowing outside the ordinary course of its business or other than contemplated upon its formation sec_301_7701-2of the procedure and administration regulations provides that business entities are entities recognized for federal tax purposes but not properly classified as trusts under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a partnership or a corporation sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner under sec_301_7701-3 a domestic eligible_entity with a single owner is disregarded as an entity separate form its owner unless it elects to be treated as a corporation under sec_301_7701-3 since y is a domestic eligible_entity and you have represented that it will not file an election to be treated as a corporation its federal tax classification depends upon whether y has one member or more than one member in this case member b is a member of y for the sole limited purpose of preventing x from placing y into bankruptcy on its own volition member b has no interest in y capital profits or losses and neither manages the enterprise nor has any management rights other than those limited rights described above thus for federal tax purposes member b will not be treated as a member of y accordingly x is the sole member of y because x is the sole owner of y and y will not elect to be treated as a corporation for federal tax purposes y will be disregarded as an entity separate from x based solely on the facts submitted and representations made we conclude that provided that y does not file an election to be treated as a corporation for federal tax purposes under sec_301_7701-3 y will be disregarded as an entity separate from x furthermore based on the facts and circumstances set forth in the ruling_request dated date plr-113383-01 llc’s assets and activities will be attributed to x for purposes of determining whether x qualifies as an exchange accommodation titleholder under revproc_2000_37 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
